DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/20 and 1/4/21 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recite “parts by weight” without making clear what component constitutes the numerator/part/fraction or the denominator/whole/total.  The “parts by weight” as in claim 1 for instance are recited relative to “based on 100 parts by weight of a solid preparation”, however, the constituents making up the total can exceed the parts by weight value of 100 such that the proportion or concentration of ingredients claimed is unclear.  It is not apparent what values would be included or excluded by the claimed quantities, and appropriate clarification is required. 
Claim 5 recites “derivatives thereof” relative to polyoxyl castor oil, however this term has not been defined, and it is unclear what components are included and/or excluded by this recitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (“Preparation and in Vivo Evaluation of a Dutasteride-Loaded Solid-Supersaturatable Self-Microemulsifying Drug Delivery System”, Int. J. Mol. Sci. 2015, 16, 10821-10833; doi: 10.3390/ijms 160510821, hereafter “Kim”, cited by Applicant in IDS filed 2/27/2020) in view of “Monsuur” (US 2015/0366805).
The instant claims are drawn to a solid preparation comprising a self-emulsifying composition comprising dutasteride, oil, and a surfactant, as well as a porous excipient which has pores accommodating the self-emulsifying composition formed in a surface thereof and which is coated with a coating agent, as further specified in the claims, and a method of manufacturing said preparation product.  See above regarding unclear proportions/amounts/concentrations referenced in the claims (limitations of claims 1, 11, and 12).
Kim teaches a self-microemulsifying drug delivery system (SMEDDS) using hydrophilic additives with high oral bioavailability wherein the system comprises dutasteride-loaded SMEDDS on Aerosil 200 colloidal silica (see abstract, in particular).  Kim’s SMEDDS includes oil, surfactant and/or cosolvent in combination with an active agent (see page 10822 second paragraph, first sentence). Polyethylene glycol may be included (see 10823, “Results and Discussion” section) as a hydrophilic (“water-soluble”) additive (limitation of claim 2), and Kim additionally teaches the state of the art wherein the following components are desirably additionally included in a self-emulsifying system: mono-di-glycerides of caprylic/capric acid (see page 10829, first paragraph)(limitation claim 4) and a polyoxyl castor oil component (see 10829 first line)(limitation of claim 5) and an adsorbent magnesium aluminometasilicate equivalent to the Aerosil 200 enumerated above (see 10822, second paragraph)(limitation of claims 6 and 13) and butylated hydroxytoluene (see 10922, line 4)(limitation of claim 7).  Kim teaches specific manufacturing of solid SMEDDS microparticles in an emulsion of 37.5 nanometers for instance (see 10824, second full paragraph) with a size distribution which appears to be the same or substantially the same or overlapping with the instantly claimed range on account of the analogous method of making and components (see page 10824)(limitations of claims 3 and 10).  Kim specifies particles which are solid (see Table 1 for instance) and further specifies the addition of HPMC to the solid SMEDDS which appears to be a method of manufacturing which is the same or substantially the same as claimed and functioning as a pore coating as further specified in claims 9 and 14 according to the method of making (see abstract, in particular)(limitation of claim 10).
	Kim does not specify tablet products in particular.  Monsuur teaches biologically active ingredient loaded compositions comprising a porous material and a biologically active ingredient (see abstract, in particular).  Monsuur teaches the state of the art with regard to SMEDDS (See [0007] and [0008]) and indicates that dutasteride is among the exemplary active agents (see [0111]).  Monsuur teaches tablets including solid and semisolid dosage forms as equivalent to capsules and desirably useful for the carriers and active agents disclosed (see [0122]).  
	Kim and Monsuur are both directed to oral formulations of dutasteride and methods of making them.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to formulate Kim’s oral products (i.e., capsules) as tablets as suggested by Monsuur.  One would have been motivated to do so based on Monsuur’s teaching of tablets as equivalently acceptable oral delivery vehicle products specifically for formulations including those for the delivery of an active agent such as dutasteride.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617